Citation Nr: 0427556	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 21, 
1996 for the grant of a 70 percent rating for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to November 21, 
1996 for the grant of a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
April 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision from the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted a 70 percent rating for PTSD and 
TDIU, both effective from May 14, 1997.  The veteran is 
appealing the effective dates assigned for these awards.  

After a February 2003 Board decision assigned earlier 
effective dates of November 21, 1996 for these awards, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a March 2004 joint 
motion of the parties, the Court in March 2004 vacated that 
part of the February 2003 Board decision that denied 
effective dates prior to November 21, 1996 and remanded the 
appeal to the Board for readjudication consistent with the 
joint motion.  This matter is now before the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records 
because the veteran has reported receiving SSD benefits since 
November 1997 for PTSD, which he claims has been disabling 
since March 1993.  38 U.S.C.A. § 5103A (West 2002); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is 
neither optional nor discretionary.  See Littke v. Derwinski, 
1 Vet. App. 90, 92 (1990).  Full compliance with the duty to 
assist includes VA's assistance in obtaining relevant records 
when the veteran has provided concrete data as to time, place 
and identity of the health care provider.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Whenever the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded for the following development:  

1.  The veteran's SSD records, including 
related medical records, since March 1993 
should be requested and obtained from the 
Social Security Administration.  Failures 
to respond or negative replies should be 
noted in writing and associated with the 
claims folder.  If the veteran's SSD 
records can't be obtained, inform the 
veteran of the records that could not be 
obtained, including the efforts that were 
made to obtain them, and inform him that 
his appeal will be decided without these 
records unless he is able to present 
them.  Allow the veteran an appropriate 
period of time within which to respond.  

2.  The claims file must be reviewed to 
ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio, 16 Vet. 
App. at 187; McKnight, 131 F.3d at 1485; 
Paralyzed Veterans of America, 345 F.3d 
at 1348.  In particular, it should be 
ensured that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  After undertaking any development 
deemed essential, the issues of 
entitlement to an effective date prior to 
November 21, 1996 for the grant of the 
70 percent rating for PTSD and of 
entitlement to an effective date prior to 
November 21, 1996 for the grant of TDIU 
should be readjudicated based upon the 
entire evidence of record.  All pertinent 
law, Court decisions, and regulations 
should be considered.  If the claims 
remain in denied status, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
adjudicatory actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  A reasonable period of 
time for a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




